PER CURIAM.
Charles W. Levy appeals the district court’s orders dismissing his civil action and denying his motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we grant Levy’s motion to proceed in forma pauper-is and affirm for the reasons stated by the district court. See Levy v. County of Fairfax, No. CA-03-706-A (E.D. Va. June 11, 2003; filed June 13, 2003 & entered June 16, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.